DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 9 of the remarks that “Jeon fails to teach, suggest and/or disclose at least the limitations, “...a preliminary operation detector to detect a preliminary operation of the operation performed by the passenger of the vehicle, the preliminary operation corresponding to movement of a finger of the passenger within a predefined distance threshold relative to the screen”, as recited in amended independent claim 1 and similarly recited in amended independent claim 21.”
As cited in the previous Office Action and acknowledged by the applicant on page 9 of the remarks, Jeon discloses, at paragraph [0067], sensing a proximity touch within a display window through a proximity sensor. Jeon defines the proximity touch as “an action for enabling the pointer approaching the touch screen to be recognized as placed on the touch screen without contacting the pointer on the touch screen” as discussed at paragraph [0095]. Jeon discloses at paragraph [0093] that the proximity sensor is a sensor that detects a presence or non-presence of an object approaching a predetermined detecting surface or an object existing around the proximity sensor. Jeon further discloses at paragraph [0096], that the proximity sensor detects a proximity touch distance. One of ordinary skill in the art would understand a “proximity touch distance” to be a predefined distance threshold.
However, while Jeon does not specifically utilize the term “predefined distance threshold,” newly found reference Domaradzki et al. (Pub. No.: US 2017/0228095) discloses a vehicle turbulence detector that determines if the finger is within a threshold distance of the screen or, that is, the user's finger is within a predefined distance from the screen such as an inch or less (see paragraph [0032]).
Therefore, given the above reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (Pub. No.: US 2018/01300449) in view of Domaradzki et al. (Pub. No.: US 2017/0228095).
Consider claims 1, 21, Jeon discloses an in-vehicle information apparatus (paragraph [0057], Fig. 3, terminal 200 in a vehicle with a memory 213 for storing various kinds of information), comprising: 
communication circuitry to communicate for performing a cooperative operation with a mobile terminal (paragraph [0059], Fig. 3, main board includes a communication module 206 which is a mobile communication terminal having a unique device number, built in a vehicle);
a passenger information storage in which passenger information is stored, the passenger information being information that can identify a passenger of a vehicle and including information on a seat position of the passenger in the vehicle and personal information of the passenger (paragraph [0159], the vehicle may identify the presence of passengers, the number of passengers, seat position of passenger, and a passenger seat from data sensed through the seat weight sensor; paragraph [0162], the vehicle stores weight data of the corresponding passenger);
a mobile terminal information storage in which mobile terminal information is stored, the mobile terminal information including information in which the passenger of the vehicle is associated with the mobile terminal of the passenger (paragraph [0157], recognition/identification of the passenger may be performed through data communication such as pairing, connection, etc. with the mobile terminal owned or worn by the passenger together with or separately from passenger weight sensor);
a passenger authenticator to perform personal authentication of the passenger in the vehicle using the personal information (paragraph [0225], Fig. 18, vehicle determines authenticity of the identified passenger through a display or speaker of the vehicle terminal as shown in FIG. 18b to identify that the identified passenger is the determined passenger);
an operation detector to detect an operation performed by the passenger of the vehicle on a screen of a display, the screen being installed in the vehicle (paragraph [0061], Fig. 2, the display unit 201 includes a proximity sensor and a touch sensor (touch-screen));
a preliminary operation detector to detect a preliminary operation of the operation performed by the passenger of the vehicle, the preliminary operation corresponding to movement of a finger of the passenger within a proximity touch distance relative to the screen (paragraph [0096], the proximity sensor detects a proximity touch distance and paragraph [0067], Fig. 3, display unit 201 detects a position of the proximity touch when a pointer (for example, finger or stylus pen) is subjected to the proximity touch; Jeon defines the proximity touch as “an action for enabling the pointer approaching the touch screen to be recognized as placed on the touch screen without contacting the pointer on the touch screen” as discussed at paragraph [0095]);
an operator identifier to identify, as an operator based on the passenger information, the passenger who has performed the preliminary operation, and identify the seat position of the operator based on the passenger information (paragraph [0155], recognition of the passenger may mean the presence of passenger in the vehicle, and identification of the passenger may mean the number of recognized passenger(s), seat position of the passenger; paragraph [0156], recognition/identification of the passenger may be performed based on at least one of a weight sensor, a camera sensor; paragraph [0157], recognition/identification of the passenger may be performed by another sensor described above or combination with data sensed by another sensor); and
a controller to identify the mobile terminal of the operator based on the mobile terminal information when the operator is identified, display, on the screen, a cooperation start icon corresponding to the mobile terminal of the operator, and start the cooperative operation with the mobile terminal of the operator when an operation performed by the operator on the cooperation start icon is detected (paragraph [0213], Fig. 15, a method for recognizing/identifying a vehicle passenger using a mobile terminal and paragraph [0218], Figs. 16 and 17, data communication method of a vehicle and a mobile terminal).
One of ordinary skill in the art would understand a “proximity touch distance” to be a predefined distance threshold.
However, Jeon does not specifically utilize the term “predefined distance threshold.”
Domaradzki discloses a vehicle turbulence detector that determines if the finger is within a threshold distance of the screen or, that is, the user's finger is within a predefined distance from the screen such as an inch or less; thus, a predefined distance threshold (see paragraph [0032]).
Therefore, in order to identify which portion of the graphical user interface the user is attempting to contact, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Domaradzki in the preliminary operation corresponding to movement of a finger of the passenger within a predefined distance threshold relative to the screen, see teaching found in Domaradzki, paragraph [0032].
Consider claim 3, the combination of Jeon and Domaradzki discloses wherein the passenger information includes biological information of the passenger (paragraph [0157], recognition/identification of the passenger may be performed based on a fingerprint sensor).
Consider claim 4, the combination of Jeon and Domaradzki discloses wherein the controller displays, on the screen, a cooperation start icon corresponding to a co-operable mobile terminal when the operator identifier cannot identify the operator, and starts the cooperative operation with one of the mobile terminals corresponding to a cooperation start icon operated by the passenger (paragraph [0213], Fig. 15, a method for recognizing/identifying a vehicle passenger using a mobile terminal and paragraph [0218], Figs. 16 and 17, data communication method of a vehicle and a mobile terminal).
Consider claim 5, the combination of Jeon and Domaradzki discloses wherein the controller displays, on the screen together with the cooperation start icon corresponding to the mobile terminal of the operator, a cooperation start icon corresponding to another co-operable mobile terminal in a different form from a form of the cooperation start icon corresponding to the mobile terminal of the operator, and starts the cooperative operation with one of the mobile terminals corresponding to a cooperation start icon operated by the passenger (paragraph [0213], Fig. 15, a method for recognizing/identifying a vehicle passenger using a mobile terminal and paragraph [0218], Figs. 16 and 17, data communication method of a vehicle and a mobile terminal).
Consider claim 6, the combination of Jeon and Domaradzki discloses wherein the operation detector detects a touch operation corresponding to the cooperation start icon displayed on the screen (paragraph [0061], Fig. 2, the display unit 201 includes a proximity sensor and a touch sensor (touch-screen)).
Consider claim 7, the combination of Jeon and Domaradzki discloses wherein the operation detector detects a distance between an indicator and the cooperation start icon displayed on the screen, and determines that the touch operation has been performed when the distance is smaller than or equal to a certain value (paragraph [0067], display unit 201 senses a proximity touch within a display window through a proximity sensor).
Consider claim 8, the combination of Jeon and Domaradzki discloses wherein the operation detector detects movement of an indicator, and regards that the touch operation has been performed when detecting that the indicator is moving toward the cooperation start icon (paragraph [0067], display unit 201 detects a position of the proximity touch when a pointer (for example, finger or stylus pen) is subjected to the proximity touch). 
Consider claim 9, the combination of Jeon and Domaradzki discloses wherein the operation detector detects an air gesture operation on the cooperation start icon displayed on the screen (paragraph [0067], display unit 201 senses a proximity touch within a display window through a proximity sensor).
Consider claim 10, the combination of Jeon and Domaradzki discloses wherein the controller displays, on the screen, a function selection menu of the mobile terminal of the operator when the operation performed by the operator on the cooperation start icon is detected, and displays, on the screen, a detailed menu of a selected function when a selecting operation performed by the operator on the function selection menu is detected (paragraph [0208], FIG. 14, a method for recognizing/identifying a vehicle passenger through interworking with a mobile terminal in accordance with the present invention).
Consider claim 11, the combination of Jeon and Domaradzki discloses wherein the controller displays, on the screen, the cooperation start icon including a function selection menu of the mobile terminal of the operator when the operator identifier identifies the operator, and displays, on the screen, a detailed menu of a selected function when a selecting operation performed by the operator on the function selection menu is detected (paragraph [0208], FIG. 14, a method for recognizing/identifying a vehicle passenger through interworking with a mobile terminal in accordance with the present invention).
Consider claim 12, the combination of Jeon and Domaradzki discloses wherein the controller changes a form of the cooperation start icon, depending on whether the operator is a driver of the vehicle (paragraph [0124], the data area may include a driver data area for driving of a driver, a driving assist data area for assisting driving of the driver, or a passenger data area for a passenger).
Consider claim 13, the combination of Jeon and Domaradzki discloses wherein the controller changes a form of an icon to be displayed on the screen during the cooperative operation with the mobile terminal of the operator, depending on whether the operator is a driver of the vehicle (paragraph [0124], the data area may include a driver data area for driving of a driver, a driving assist data area for assisting driving of the driver, or a passenger data area for a passenger).
Consider claim 14, the combination of Jeon and Domaradzki discloses wherein the mobile terminal information includes an operation history of the mobile terminal in a past cooperative operation, and the controller determines an initial operation to be performed when starting the cooperative operation with the mobile terminal of the operator, based on the operation history of the mobile terminal of the operator (paragraph [0172], boarding history). 
Consider claim 16, the combination of Jeon and Domaradzki discloses wherein the passenger information includes configuration information for each passenger which is associated with an operation of the in-vehicle information apparatus (paragraph [0202], recognizing a plurality of vehicle passengers with priority).
Consider claim 17, the combination of Jeon and Domaradzki discloses wherein the configuration information is editable using the mobile terminal of the passenger accepted by the personal authentication (paragraph [0211], Fig. 14, select whether to register the corresponding vehicle passenger through a mobile terminal such as a smart phone).
Consider claim 18, the combination of Jeon and Domaradzki discloses wherein the configuration information includes preference information indicating preference of the passenger, and the controller determines an initial operation to be performed when starting the cooperative operation with the mobile terminal of the operator, based on the preference information of the operator (paragraph [0222], Fig. 17, various kinds of information related to preferred functions of the corresponding passenger, preferred data of the corresponding passenger, etc. may be input during the passenger registration of the vehicle).
Consider claim 19, the combination of Jeon and Domaradzki discloses wherein the mobile terminal information includes an operation history of the mobile terminal in a past cooperative operation, the passenger information includes a reaction history of the passenger who has reacted as the operator to an initial operation in the past cooperative operation, and the controller determines an initial operation to be performed when starting the cooperative operation with the mobile terminal of the operator, based on the operation history of the mobile terminal of the operator and the reaction history of the operator (paragraph [0172], boarding history).
Consider claim 20, the combination of Jeon and Domaradzki discloses wherein a service provider of the vehicle configures a type of the personal information that the passenger authenticator uses for performing personal authentication (paragraph [0075], broadcast receiving module 411 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627